UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1274


In re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.


              On Petition for Writ of Mandamus. (4:05-cr-01044-RBH-1)


Submitted: March 23, 2022                                         Decided: March 28, 2022


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut petitions for a writ of mandamus, alleging that the

district court has unduly delayed scheduling a final supervised release revocation hearing.

He seeks an order from this court directing the district court to act. Our review of the

record reveals that, after Chestnut filed his mandamus petition, the district court scheduled

the final supervised release revocation hearing and then Chestnut filed a counseled consent

motion to continue the hearing, which the district court granted. Accordingly, we deny the

mandamus petition.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2